Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Election/Restrictions

Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 June 2021.

Applicant has argued that the claims should not be restricted because they are drawn to a method and a device for lithography-based additive manufacturing. This argument neglects the requirement that under unity of invention the group of inventions have to share a special technical feature that makes a contribution over the prior art. See 37 CFR 1.475 (teaching “Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”). The restriction requirement of 13 May 2021 demonstrated that the language of the claims in Groups I and II did 

Applicant has further argued that Group II, claims 12-18, relate to, depend from, and define the device particularly adapted to carry out the inventive method of the invention according to Group I and is, therefore, closely linked to Group I. 
While it is true that claim 12 seeks to incorporate the limitations of claim 1 it is still a device/apparatus claim. Apparatus claims receive a different treatment than those of method claims. For example, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. (see also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency). Thus, all the functional limitations of a method claim are not equally applied in an apparatus claim because the functional limitations may be rejected under inherency. 

Applicant contends that any search for Group I will naturally include a search for Group II. While this is not a requirement for restriction under unity of the invention the Examiner would note that the additive manufacturing CPC classifications for processes and apparatuses are in different classes. Processes of additive manufacturing may be found in B33Y10/00. Additive manufacturing apparatuses may be found in B29C64/20. 

The Applicant is invited to reach out with the Examiner where allowable subject matter is found to discuss a potential rejoinder of the method and apparatus claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, including dependent claims 2-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the radiation.” There is insufficient antecedent basis for this limitation. For the purposes of this office action this limitation will be interpreted as “radiation.” 
	
Claim 1 recites “the applied material” and “the material.” Dependent claims 2, 3, 6, 9, 11 also recite “the material.” Finally, claim 7 recites “material.” Presumably the material changes to “the applied material” after it is applied, thus there is a differentiation between the two. The inconsistent use makes the claim indefinite. For the purposes of this office action “the material” will be interpreted as “the applied material.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20180043619 A1, hereinafter “Kim”). 

Regarding claim 1, Kim teaches a method (see Figs. 1-5 and accompanying text) for lithography-based additive manufacture of three-dimensional molded bodies, in which a build platform is positioned at a distance from a material support, which is permeable to the radiation of a radiation source at least in some areas, for a material solidifiable by exposure to said radiation, wherein the method comprises: 
translationally moving (circulation belt rotates from an area below the stage 300 to the area where the build material S1 is applied, see Fig. 1 and [0033]-[0038] teaching the circulation of the belt) the material support between a first position (the first position may be anywhere along the belt rotation, for example the first position may be where the material S1 is applied) and a second position (the second position may be anywhere along the belt rotation, for example the second position may be where the layer is applied to the object “S”),  

selectively irradiating (see Fig. 1 showing the irradiating unit 200 irradiating; see Fig. 4 showing 250 capable of irradiating SI at certain times or locations), by the radiation source, the applied material between the build platform (stage 300) and the material support (see Fig. 4 showing 250 capable of irradiating SI at certain times or locations) and solidifying ([0079] teaches curing the material and applying it to the built article “S”) the applied material, and 
subsequently removing (see Fig. 1 showing doctor blades 610 and 620 removing the excess material; see [0053]-[0059] teaching operation of the doctor blades) the applied material from the material support during the movement of the material support from the second position (the excess material is removed as the belt circulates back around to the application of S1) to the first position (the excess material is removed as the belt circulates back around to the application of S1).

Regarding claim 2, Kim teaches characterized in that the material is applied and/or removed by means of a stationary (see Fig. 1 showing supply part 500 as stationary) material introduction device (supply part 500 is the introduction device).  



Regarding claim 10, Kim teaches characterized in that the build platform tilts (the circulation belt 110 tilts during circulation) during the movement of the material support from the second position (circulation of the belt) to the first position (circulation of the belt). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hull et al. (US 5192559 A, hereinafter “Hull”). 

Regarding claim 5, Kim fails to teach characterized in that a material reservoir is formed between the first doctor blade and the second doctor blade. 
In the same field of endeavor Hull teaches that a material supply section may be provided between two blades (6a and 6b, see Fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Hull and Kim. The two references teach a method of applying a material to a movable substrate (14 in Hull and 110 in Kim). Thus, each method may operate as interchangeable substitutes for each other. See MPEP 2143.I bullet point (b) teaching substitution of one known element for another to obtain predictable results.


In the same field of endeavor Hull teaches that material may be applied to the movable film 7 during movement of the film. Hull also teaches such a thickness is made through a gap and movement of the film 7 (see col. 14 ll. 19-38 teaching “The movement of the film in conjunction with the slight offset of blade 6b from blade 6a, as shown, will cause a generally uniform layer to form over the member.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Hull and Kim. The two references teach a method of applying a material to a movable substrate (14 in Hull and 110 in Kim). Thus, each method may operate as interchangeable substitutes for each other. See MPEP 2143.I bullet point (b) teaching substitution of one known element for another to obtain predictable results.

Regarding claim 7, Kim teaches characterized in that material is introduced into the material reservoir by means of a conveying device (connecting units 670 and 680 allow for the material to be transferred and recycled into the supply part).

Regarding claim 9, Kim the method according to  claim 5, characterized in that the material removed from the material support is at least partially returned ([0068-[0073] teaches recycling the material retrieved by the collection blades and sending it back to the circulating .  

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hull et al. (US 5192559 A, hereinafter “Hull”) and further in view of Stephens (US 1921953 A, hereinafter “Stephens”).

Regarding claim 4, Kim fails to teach characterized in that the first doctor blade is moved away from the material support perpendicularly to the direction of movement of the material support before or during the movement of the material support from the second position to the first position, and is moved towards the material support for adjusting the defined layer thickness during or before the movement of the material support from the first position to the second position.  
In the same field of endeavor Hull teaches that resin may be applied to a movable substrate via two doctor blades (blades 6a and 6b, see Fig. 3; see also col. 13 ll. 25-68 teaching that blades 6a and 6b deposit a uniform thickness of material where blades 6a and 6b are offset from one another, 6a being closer to the movable substrate than 6a; col. 13 ll. 25-68 also teaches that the material in the reservoir, material 6, is a liquid photopolymer) that adjust the height of the layer of resin that is applied and ultimately added to the LOM object. 

Stephens teaches that material may be applied to a movable substrate via two blades (blade 29 and blade 24 or 27) and one of the blades may have an adjustment mechanism (threaded member 25 or 28) in order to change the thickness (see col. 2 ll. 80-94 teaching adjustment of the blade) at which the material is applied onto the movable substrate. 
As far as moving the blades being moved toward or away from the substrate during or before the movement of the movable substrate to a first position or second position, this broad language constitutes any point where the blade is moved toward or away from the substrate. The claim language does not claim “immediately before,” thus any time before movement of the movable substrate would meet the limitation. Stephens teaches that the blades may be adjusted (col. 2 ll. 80-94), meeting the limitation of the claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Hull, Stephens, and Kim. The three references all teach a method of applying a material to a movable substrate (14 in Hull, 7 in Stephens, and 110 in Kim). Thus, each method may operate as interchangeable substitutes for each other. See MPEP 2143.I bullet point (b) teaching substitution of one known element for another to obtain predictable results.

Regarding claim 8, Kim fails to teach teaches characterized in that the second doctor blade is held in abutment on the material support by a return device.  

Hull teaches that the blades are applied and control the thickness of the layer applied, but Hull fails to teach the mechanism whereby one of the blades is moved toward or away from the substrate. 
Stephens teaches that two blades (blade 29 and blade 24 or 27) made be used to apply material to a movable substrate (14), and that one of the blades may be held in abutment to the movable substrate (blade 29, see Fig. 1) by a return device (see Fig. 1, the unnumbered portion that holds blade 29). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Hull, Stephens, and Kim. The three references all teach a method of applying a material to a movable substrate (14 in Hull, 7 in Stephens, and 110 in Kim). Thus, each method may operate as interchangeable substitutes for each other. See MPEP 2143.I bullet point (b) teaching substitution of one known element for another to obtain predictable results.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Taniuchi et al. (US 20140374958 A1, hereinafter “Taniuchi”).


In the same field of endeavor Taniuchi teaches that a stationary material introduction device in an LOM machine may be heated ([0066]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kim and Taniuchi. Tanichi teaches that heating a supply container may allow for the material in the supply container to reach a flowable state ([0066]). Further, the systems in Tanichi and Kim have stationary material introduction devices that deposit material onto a movable substrate. Thus, each method may operate as interchangeable substitutes for each other. See MPEP 2143.I bullet point (b) teaching substitution of one known element for another to obtain predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742